Applicant's election with traverse of Group I, claims 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-60, to metabolic disease, hyperglycemia, glucose, glycemia, genotype C, SEQ ID NO: 23, myristic acid, antihyperglycemic agent, metformin, in the reply filed on July 20, 2021 is acknowledged.  The traversal is on the ground(s) that at least there would not be a serious burden on the office to search and examine all of the claims together.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  As noted on at least p. 5-6 of the restriction requirement, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Therefore, Groups I-II do not form a single general inventive concept.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 9-25, 27, 29, 31, 33, 35, 38-41, 44, 46, 49-51, 61-72 are canceled.  Claim 73 has been withdrawn from further consideration by the examiner because it is drawn to a non-elected invention.
Claims 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-60, to metabolic disease, hyperglycemia, glucose, glycemia, genotype C, SEQ ID NO: 23, myristic acid, antihyperglycemic agent, metformin, are under consideration.

Priority:  This application is a 371 of PCT/CN2017/086558, filed May 31, 2017, which claims benefit of CN 201610370442.4, filed May 30, 2016.  A copy of the foreign priority 

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, the term NTCP should be spelled out in full the first time that it is recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a method of treating or treating a metabolic disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide or a pharmaceutical composition comprising the polypeptide such that the serum concentrations of the administered polypeptide allow for bidirectional regulation of NTCP-mediated bile acid uptake in the subject, wherein the polypeptide comprises an amino acid sequence derived from Hepatitis B virus (HBV).
In view of the grammatically indefinite article “an”, the recitation of “an amino acid sequence derived” from HBV encompasses all amino acid sequences that comprise any two or more contiguous amino acid residues derived from a HBV.

The recited genus of polypeptides are essentially defined through their activity only and do not require any particular structure.  
Claims 34, 36, 37, 42-43, 45 are dependent on claim 1 and recite some structural features for the polypeptide.  Claims 34, 42-43 recite the polypeptide comprises an amino acid sequence of the pre-S1 region of HBV genotype C.  In view of the grammatically indefinite article “an”, the recitation of “an amino acid sequence” of the pre-S1 region of HBV genotype C encompasses all amino acid sequences that comprise any two or more contiguous amino acid residues from the pre-S1 region of HBV genotype C.  Claim 36 recites the polypeptide comprises the sequence of amino acids 13-59 of the pre-S1 region of HBV genotype C.  The recited genus of HBV genotype C is defined through its activity only and does not require any particular structure.  Claim 37 recites alternatively, the polypeptide comprises an amino acid sequence having at least about 30% to the amino acid sequence of SEQ ID NO: 23.  There is no guidance regarding which 70% may vary from the recited SEQ ID NO. nor whether insertions, deletions, and/or substitutions with which amino acid residue is introduced at which location of the recited SEQ ID NO.  Claim 45 recite the polypeptide comprises the glycine corresponding to amino acid 13 of the pre-S1 region of HBV genotype C and/or the asparagine corresponding to amino acid 20 of the pre-S1 region of HBV genotype C.  The recited genus of polypeptide is defined through its activity only and does not require any particular structure.

The specification discloses representative species of the respective genus of polypeptides are SEQ ID NO: 23 (or SEQ ID NO: 3).  Other than the representative species of polypeptides capable of bidirectional regulation of NTCP-mediated bile acid uptake, the specification fails to disclose any other polypeptides and/or variants thereof, when administered, allow for bidirectional regulation of NTCP-mediated bile acid uptake.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL polypeptides capable of bidirectional regulation of NTCP-mediated bile acid uptake, and variants thereof, that successfully treat or prevent any metabolic disease in any subject, because the specification provides no guidance as to which structural features are essential and critical to have activity to treat or prevent any or which metabolic disease, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a specific metabolic disease or disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective , does not reasonably provide enablement for a method of treating or preventing any metabolic disease in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a polypeptide comprising two or more contiguous amino acid residues derived from a HBV, that when administered allow for bidirectional regulation of NTCP-mediated bile acid uptake.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of treating or treating a metabolic disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide or a pharmaceutical composition comprising the polypeptide such that the serum concentrations of the administered polypeptide allow for bidirectional regulation of NTCP-mediated bile acid uptake in the subject, wherein the polypeptide comprises an amino acid sequence derived from Hepatitis B virus (HBV).
In view of the grammatically indefinite article “an”, the recitation of “an amino acid sequence derived” from HBV encompasses all amino acid sequences that comprise any two or more contiguous amino acid residues derived from a HBV.
Claims 3-8, 26, 28, 30, 32, 45, 47-48, 53-60 are dependent on claim 1 and recite concentrations of the polypeptide and/or properties of the polypeptide.  Claim 57 recites any second agent.
The recited genus of polypeptides are essentially defined through their activity only and do not require any particular structure.  

Claim 52 is dependent on claim 1 and recites the polypeptide comprises SEQ ID NO: 23.  The claim recites administering said SEQ ID NO. for treating or preventing any metabolic disease in any subject.
As such, the broadest reasonable interpretation of the claimed method is that it allows treatment and/or prevention of any metabolic disease and all symptoms thereof.  Thus, the claims encompass an unreasonable number of conditions or disorders associate with any metabolic disease, which the skilled artisan would not know how to treat or prevent given the variety of in vivo environment with particular respect to the complex nature of different metabolic diseases.  The instant specification does not adequately describe a method of administering any polypeptide defined through its activity only that when administered allow for bidirectional regulation of NTCP-mediated bile acid uptake, to a subject in need thereof suffering from any metabolic disease, further combined with any second agent, wherein said method has been shown or can reasonably be predicted to produce a beneficial result.  Further, there could be a myriad of polypeptides that may or may not treat or prevent any metabolic disease.  Therefore, for the instant invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which polypeptide(s), including polypeptides having to comprise only two or more contiguous amino acid residues derived from a HBV, and at which effective amount(s), have biological activity and therapeutic activity for treating and/or preventing all metabolic diseases.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or 
In this instance, the quantity of experimentation would be large since there are an unlimited number of conditions and/or symptoms associated with different metabolic diseases and a myriad of polypeptides that only has to comprise only two or more contiguous amino acid residues derived from a HBV that may or may not have suitable therapeutic effects.  The recited polypeptides are essentially defined through their activity only and do not require any particular structure.  While some of the dependent claims recite structural features for the polypeptides, i.e. 34, 36, 37, 42-43, 45, for the reasons noted above, there is no guidance regarding which amino acid residues should be present at which positions of a polypeptide that is unlimited in structure.  The specification provides no guidance as to which structural features are essential and critical to have activity to treat or prevent any or which metabolic disease.  No working examples are present of other polypeptides that allow for bidirectional regulation of NTCP-mediated bile acid uptake, besides SEQ ID NO: 23 (and SEQ ID NO: 3).  The nature of the invention is such that many different polypeptides that are substantially similar to SEQ ID NO: 23 may or may not have biological activity.  The state of the art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  It is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure 
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
Therefore, determining whether said polypeptides have therapeutic value when administered to a patient in need thereof for treating or preventing any metabolic disease is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein and/or protein combinations will have which activity and/or 
The instant specification fails to show actual reduction to practice of treating or preventing any metabolic disease and symptoms thereof, by administering any polypeptide comprising only two or more contiguous amino acid residues derived from a HBV that may or may not have suitable therapeutic effects to treat or prevent any metabolic disease, to any subject in need thereof, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus one skilled in the art could not make and use the claimed invention for treating or preventing a metabolic disease as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the serum concentrations" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 is indefinite because the claim recites amino acids at numbered positions but does not recite a sequence or SEQ ID NO.; therefore, it is unclear what sequence the claim is reciting. 
Claims 42-43 recite the polypeptide has a native flanking sequence from the pre-S1 region of HBV that is 1-10, 1-8, 1-5, or 1-3 amino acids in length.  It is unclear how this native flanking sequence is different or not already a part of the polypeptide comprising an amino acid sequence of the pre-S1 region of HBV.
Claim 45 recites the polypeptide comprises the glycine or asparagine corresponding the specific amino acid residues at the locations recited in the claim.  The claim is indefinite because it does not recite a sequence of SEQ ID NO.; therefore, it is not clear that the glycine or asparagine recited is present at the recited positions.
Claims 3-8, 26, 28, 30, 32, 34, 37, 47-48, 52-60 are included in this rejection because they are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 26, 28, 30, 34, 36-37, 42-43, 45, 47-48, 53-54, 57, 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleeves et al. (WO 2014072524; IDS 03.28.19).  
Claim 1 is drawn to a method of treating or treating a metabolic disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide or a pharmaceutical composition comprising the polypeptide such that the serum concentrations of the administered polypeptide allow for bidirectional regulation of NTCP-mediated bile acid uptake in the subject, wherein the polypeptide comprises an amino acid sequence derived from Hepatitis B virus (HBV).
In view of the grammatically indefinite article “an”, the recitation of “an amino acid sequence derived” from HBV encompasses all amino acid sequences that comprise any two or more contiguous amino acid residues derived from a HBV.
Cleeves et al. teach a method of treating a liver metabolic disease in a patient, comprising administering to the patient a therapeutically effective amount of a lipopeptide-based compound comprising SEQ ID NO: 18 (MyrB) (at least p. 17-22, p. 42 claims 16-20).  Cleeves et al. teach SEQ ID NO: 18 is obtained from HBV preS/2-48 (genotype C) (at least p. 12).  Cleeves et al. teach a therapeutically effective amount of the lipopeptide-based compound refers to an amount 
Regarding instant claims 47-48, Cleeves et al. teach the amino acid sequence of SEQ ID NO: 18 (MyrB) has a N-terminal myristic acid and a C-terminal amide (at least p. 28, 30).
Regarding instant claim 53, Cleeves et al. teach MyrB binds to human NTCP (at least p. 28).
Regarding instant claim 54, since Cleeves et al. teach administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would follow that the polypeptide (i.e. MyrB) administered in Cleeves et al. is capable of bidirectionally regulating NTCP-mediated transport of bile acids into hepatocytes.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.
Regarding instant claim 60, Cleeves et al. teach the route of administration is selected from subcutaneous, intravenous, oral, nasal, intramuscular (at least p. 22, p. 44 claim 23).
Regarding instant claims 4, 26, 28, 30, as noted above, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  Since Cleeves et al. teach administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would 
Regarding instant claim 8, Cleeves et al. teach the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 19-20).
Regarding instant claim 57, Cleeves et al. teach the MyrB is further combined with a second drug (at least p. 40 claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 32, 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Cleeves et al. (WO 2014072524; IDS 03.28.19).  The teachings of Cleeves et al. over instant claims 1, 4, 7-8, 26, 28, 30, 34, 36-37, 42-43, 45, 47-48, 53-54, 57, 60 are noted above.
Regarding instant claim 32, as noted above, Cleeves et al. disclose the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 19-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of MyrB to a subject suffering from hyperglycemia because Cleeves et al. disclose administering MyrB to treat metabolic diseases including disorders having high blood glucose or sugar.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Regarding instant claims 5-6, Cleeves et al. disclose therapeutically effective amounts including 100 μg per kg body weight or in the range of 1 to 5 mg per patient, including 0.1 mg to 50 mg per patient, 0.0014 mg/kg body weight to about 0.7 mg/kg body weight (at least p. 21-22).  Cleeves et al. disclose administering depending on stability and metabolism of the compound used and turnover of the complex of NTCP/compound (p. 22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed peak concentration of about 20 minutes after administration by routine experimentation because it would have been obvious to monitor the stability and/or metabolism of an administered therapeutic agent in a patient.

s 1, 3-8, 26, 28, 30, 32, 34, 36-37, 42-43, 45, 47-48, 52-57, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Urban I (WO 2017103190, cited as EP3189850 on IDS 06.10.20) or Urban II (WO 2017102906, cited as EP3181146 on IDS 06.10.20).
Urban I discloses preS-derived peptides of HBV for treating a liver disease (at least abstract).  Urban I discloses the liver disease or condition is related to sodium taurocholate cotransporter polypeptide (NTCP)-mediated transport of compounds into hepatocytes, including bile acids (at least p. 35).  Urban II discloses the liver disease is a liver metabolic disease (at least p. 35).  Urban II discloses methods of treating liver metabolic disease comprising administering a therapeutically effective amount of a preS-derived peptides of HBV (at least p. 40-41).  Urban II discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 (SEQ ID NO: 21) (at least p. 17, 51-52 claim 5).
Urban II also discloses the same preS-derived peptides of HBV for treating a liver disease (at least abstract).  Urban II discloses the liver disease or condition is related to sodium taurocholate cotransporter polypeptide (NTCP)-mediated transport of compounds into hepatocytes, including bile acids (at least p. 26-27).  Urban II discloses the liver disease is a liver metabolic disease (at least p. 27).  Urban II discloses methods of treating liver metabolic disease comprising administering a therapeutically effective amount of a preS-derived peptides of HBV (at least p. 32-33).  Urban II discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 (SEQ ID NO: 21) (at least p. 15, 45-46 claim 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of treating a metabolic disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide, wherein the polypeptide comprises an amino acid sequence derived 
Regarding instant claims 34, 36-37, 42-43, 45, Urban I discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 17, 51-52 claim 5) and Urban II also discloses HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 15, 45-46 claim 7).  It is noted SEQ ID NO: 21 of Urban I/II has 100% sequence identity with instant SEQ ID NO: 23.
Regarding instant claims 47-48, Urban I discloses the peptides of HBV have an N-terminal myristoyl group (at least p. 50 claim 2) and Urban II also the peptides of HBV have an N-terminal myristoyl group (at least p. 44 claim 2).
Regarding instant claim 53, Urban I discloses the peptides of HBV bind NTCP (at least p. 15) and Urban II also discloses the peptides of HBV bind NTCP (at least p. 12).
Regarding instant claim 54, since Urban I/II disclose administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would follow that the polypeptide (i.e. HBV-preS2-48 of genotype C) administered as suggested in Urban I/II is capable of bidirectionally regulating In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.
Regarding instant claim 60, Urban I discloses the route of administration is selected from subcutaneous, intravenous, nasal, intramuscular (at least p. 42) and Urban II also discloses the route of administration is selected from subcutaneous, intravenous, nasal, intramuscular (at least p. 31).
Regarding instant claims 4, 26, 28, 30, as noted above, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  Since Urban I/II disclose administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would follow that the polypeptide (i.e. HBV-preS2-48 of genotype C) administered as suggested in Urban I/II comprises the properties or functionalities recited.
  Regarding instant claim 8, Urban I discloses the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 35-37) and Urban II also discloses the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 27-28).
Regarding instant claim 32, as noted above, Urban I/II disclose the liver metabolic disease include among others hyperlipidemia and diabetes mellitus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding instant claims 3, 55-56, Urban I/II disclose a therapeutically effective amount of the peptide of HBV refers to an amount that is sufficient to block or inhibit NTCP-mediated bile acid transport (Urban I p. 39; Urban II p. 31).  Furthermore, the therapeutically effective amount depends on the respective application and desired outcome (Urban I p. 39; Urban II p. 31).  Therapeutically effective amounts include a dose ranging from 100 nmol per kg to 2 μmol per kg per day (Urban I p. 39; Urban II p. 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited serum concentrations by routine experimentation to determine concentrations present in the patient’s body that also correlate with inhibiting NTCP-mediated bile acid transport.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Regarding instant claims 5-6, as noted above, as noted above, Urban I/II disclose therapeutically effective amounts include a dose ranging from 100 nmol per kg to 2 μmol per kg per day.  Furthermore, the therapeutically effective amount depends on the respective application and desired outcome (Urban I p. 39; Urban II p. 31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed peak concentration of about 20 minutes after administration by routine experimentation because it would have been obvious to monitor the stability and/or metabolism of an administered therapeutic agent in a patient.

Regarding instant claim 57, Urban I discloses the peptide of HBV is further combined with a second drug (at least p. 56 claim 9) and Urban II also discloses the peptide of HBV is further combined with a second drug ( at least p. 48 claim 8).

Claims 1, 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Cleeves et al. or Urban I/II in view of Zheng et al. (2015 Front Med 9(2):  173-186).  The teachings of Cleeves et al. and Urban I/II are noted above.  As noted above, Cleeves et al. or Urban I/II disclose administering therapeutically effective amounts of peptides of HBV to treat patients suffering from a liver metabolic disease, where the liver metabolic disease include diabetes mellitus.  As noted above, it is further disclosed that the peptide of HBV is further combined with a second drug.
Zheng et al. disclose metformin is used as a first-line therapy for type two diabetes and has numerous effects on human metabolism including improvements lipid profiles and fat redistribution (p. 173).  Metformin generates beneficial effects on hyperglycemia and corrects dyslipidemia (p. 173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to administer metformin with the peptide of HBV to a patient in need thereof in a method of treating a liver metabolic disease, where the disorder is hyperglycemia (instant claims 57-59).  The motivation to do so is given by the prior art, which disclose 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656